t c no united_states tax_court sklar greenstein scheer p c petitioner v commissioner of internal revenue respondent docket no filed date p is a corporation which provides medical services and is a sponsor of a qualified_deferred_compensation_plan the plan 5s g and e were petitioner's owners and employees the plan s g and e opened securities investment accounts with x after sustaining substantial losses in their accounts the plan s g and be filed a complaint against x alleging breach of fiduciary duty and other claims p was not a claimant in the litigation the litigation spanned years and p paid nearly percent of the litigation costs incurred because the four claimants lacked the funds r determined that sec_1_404_a_-3 income_tax regs controls the deduction in this case and that only expenses_incurred by an employer that are of a recurring nature are deductible thereunder held p may deduct the portion of litigation costs incurred in connection with the plan under sec_162 sec_404 limits deductions for contributions to a plan but does not preclude p from deducting its payment of these plan expenses see sec_1 a - d income_tax regs held further accuracy-related_penalty under sec_6662 sustained leonard bailin for petitioner rose fe gole for respondent opinion laro judge the parties submitted this case to the court without trial see rule petitioner petitioned the court to redetermine respondent's determination_of_a_deficiency in tax for of dollar_figure and an accuracy-related_penalty for negligence under sec_6662 of dollar_figure after concessions of the parties we decide the following issues whether petitioner may deduct legal fees of dollar_figure paid on behalf of its qualified_pension plan and certain individuals we hold it may to the extent discussed herein whether petitioner is liable for the accuracy-related_penalty for negligence under sec_6662 we hold it is unless otherwise noted section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure background all facts are stipulated the stipulated facts and exhibits submitted therewith are incorporated herein by this reference petitioner's principal_place_of_business was in woodmere new york when it petitioned the court petitioner is a professional_corporation which provides medical services in the area of internal medicine during dr steven greenstein greenstein and dr max scheer scheer were petitioner's sole shareholders each owning percent and were employees and officers of petitioner dr leo sklar sklar practiced medicine as an employee and shareholder of petitioner until at which time he sold his interest and retired during petitioner had in effect and was the sponsor of a money purchase plan entitled the sklar greenstein scheer employee retirement_plan and trust the plan which plan had been in existence for several years greenstein and scheer were the plan trustees during all relevant periods during gary zahn zahn a representative of prudential-bache securities inc prudential approached sklar greenstein and scheer about opening securities accounts with prudential impressed with zahn's perceived abilities sklar greenstein and scheer each opened several personal accounts with prudential ’ and they ‘for example sklar greenstein and scheer each opened individual_retirement_accounts and other higher risk funds and continued opened an account for the plan from through the plan invested dollar_figure in its account with prudential and sklar greenstein and scheer invested collectively dollar_figure by sklar greenstein sheer their respective spouses and the plan collectively referred to as the claimants were dissatisfied with zahn's account management and filed a complaint with the american arbitration association the prudential litigation the complaint alleged that prudential was liable to them for an array of actionable conduct including that prudential and zahn recommended inappropriate investments engaged in racketeering violations committed breach of contract and breach of fiduciary duty made unauthorized trades and committed common-law fraud petitioner was not a claimant in the prudential litigation the prudential litigation spanned years through and the claimants incurred collectively dollar_figure in attorney’s fees and other costs the litigation costs during the pendency of the case petitioner paid and deducted dollar_figure of the dollar_figure in litigation costs dollar_figure of which was paid ' continued each titled his account either in his individual name the name of his spouse or in his name jointly with his spouse this amount represents the sum of the individual amounts invested by sklar greenstein and sheer and deposited into their respective accounts and deducted during the remaining amounts were paid_by the other claimants as relevant the plan provided the following regarding payment of plan expenses all reasonable costs charges and expenses_incurred by the trustee in connection with the administration of the fund and all reasonable costs charges and expenses_incurred by the plan_administrator in connection with the administration of the plan including fees for legal services rendered to the trustee or plan_administrator may be paid_by the employer but if not paid_by the employer when due shall be paid from the fund the plan provided that the trustees did not guarantee the trust fund against investment loss and that the trustees would be indemnified by petitioner as employer for any liability to which they might be subjected while acting as trustees on date prudential and the claimants entered into a settlement agreement calling for a cash payment by prudential of dollar_figure this amount was allocated among the claimants in accordance with a collection factor applicable to each claimant the plan's collection factor was approximately percent and it received dollar_figure of the settlement proceeds the collection factors of sklar greenstein and scheer totaled the total litigation costs incurred during were dollar_figure the claimants' attorneys allocated the settlement proceeds in accordance with an assigned collection factor which purportedly reflected the strength of each claimant's case the remaining percent and sklar greenstein and scheer received the balance of the settlement proceeds in accordance therewith on its return for petitioner deducted the dollar_figure in litigation costs paid leonard bailin bailin a certified_public_accountant who prepared the return was the accountant for all claimants in the prudential litigation for many years including bailin was aware that some of the litigation costs were being paid_by the petitioner because the other claimants lacked funds and was aware that petitioner paid dollar_figure in bailin neither discussed with petitioner nor advised it regarding the propriety of petitioner's deducting litigation costs and he merely assumed they were deductible to petitioner respondent determined that the litigation costs of dollar_figure were not deductible to petitioner or in the alternative that petitioner could only deduct the share allocable to the plan the claimants' attorneys also allocated the balance of incurred but unpaid legal expenses to the claimants based upon their collection percentage and deducted this amount from their respective proceeds discussion we decide for the first time whether sec_1_404_a_-3 income_tax regs restricts an employer plan sponsor's right to deduct an expense related to a qualified_pension plan when the expense is ordinary and necessary to the employer but not recurring in nature petitioner argues the regulation does not restrict its right to deduct such a nonrecurring expense because the text provides explicitly for deduction of any expense that satisfies the ordinary and necessary test of sec_162 respondent argues the regulation is read more narrowly to permit deduction of only administrative expenses which are ordinary and necessary and recurring in nature respondent relies on revrul_86_142 1986_2_cb_60 to support this position this ruling as discussed in detail below concludes nonrecurring expenses paid_by an employer are not deductible under this regulation we disagree our analysis starts at sec_162 which provides generally there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business however if contributions otherwise deductible under sec_162 are made by respondent does not make an issue of whether petitioner incurred the expenses but rather argues only that the ordinary and necessary element is not met due to the nonrecurring character of the expenses an employer to a deferred_compensation plan sec_404 applies and preempts the deductibility of such contributions under any other section ’ sec_404 provides if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation shall not be deductible under this chapter but if they would otherwise be deductible they shall be deductible under this section subject however to the following limitations as to the amounts deductible in any year xk as applicable sec_404 a places generally the deductible limit on contributions at the amount necessary to satisfy the full funding standard provided by sec_412 the pre-emptive nature of sec_404 as to plan contributions is further clarified by sec_1_162-10 income_tax regs which provides that no deduction is allowed under sec_162 if the amounts are used to provide benefits under a deferred_compensation plan ‘the predecessor to sec_404 first appeared in the code as sec_23 of the revenue act of ch 45_stat_791 before adoption of the revenue act of ch 56_stat_798 contributions made to employees' deferred_compensation funds could be deducted either as ordinary and necessary business_expenses under sec_23 the predecessor to sec_162 or under the specific provisions for such deductions under sec_23 see sec_23 176_f2d_211 2d cir revg 10_tc_544 the revenue act of amended sec_23 making it the exclusive section under which deductions for contributions to deferred_compensation plans could be claimed see ch 56_stat_798 sec_404 supplanted other code sections with respect to deductions for contributions to a deferred_compensation plan as such we initially address whether the payment of litigation costs on behalf of the plan was a contribution under sec_404 pertinent to this inquiry is sec_1_404_a_-3 income_tax regs which provides any expenses_incurred by the employer in connection with the plan such as trustee's and actuary's fees which are not provided for by contributions under the plan are deductible by the employer under sec_162 relating to trade_or_business_expenses or relating to expenses for production_of_income to the extent that they are ordinary and necessary neither the statute nor the regulations define the term contribution on brief respondent proffers the following definition contribution is defined as an amount_paid by an employer into a pension_trust to provide for the payment of benefits under the plan and to provide for ordinary and necessary administrative expenses_incurred by the plan to the extent that those expenses are paid from the trust fund if the ordinary and necessary administrative expenses_incurred by the plan are paid directly by the employer rather than from the trust fund these amounts are not considered to be contributions and hence are not subject_to the limits of sec_404 we agree with respondent's definition the purpose of sec_1_404_a_-3 income_tax regs as we read it is to clarify that if an employer pays ordinary and necessary plan-related ‘this regulation was adopted in after congress' overhaul of the code in and has remained unchanged since then see t d 1956_2_cb_218 expenses directly to a third party from the employer's assets and if such expenses are not provided for by contributions under the plan those payments will not be deemed constructive contributions to the plan subject_to sec_404 limitations but rather are expenses deductible under sec_162 this interpretation is in harmony with the statute the purpose of which is to limit deductions for contributions this interpretation is supported by respondent's suggested definition of contribution and by respondent's proffered rationale behind the regulation the intention of sec_1_404_a_-3 was to provide employers with two alternative ways of meeting the ordinary and necessary expenses of administering pension plans for their employees the employer can either pay these costs to the plan trustee in the form of additional plan contributions and leave to the plan trustee the responsibility for paying the incurred expenses or the employer may pay these expenses out of general assets of the employer and deduct them under t r c sec_162 to the extent they are ordinary and necessary payments by an employer to a third party for ordinary and necessary plan expenses fall outside the definition of contribution only if the expenses are not provided for by contributions under the plan see sec_1_404_a_-3 income this makes sense for example in the case of a defined_benefit_plan where plan expenses provided for by the plan are variables accounted for in the actuarial process see sec_1_404_a_-3 income_tax regs perdue qualified_pension and profit-sharing_plan par dollar_figure 2d ed in such cases where the allowed contribution is increased to account for continued tax regs in this case the plan provides the employer the option of paying expenses but does not mandate payment by the employer respondent concedes that this elective language means the expenses were not provided for by contributions under the plan ’ thus payment of the litigation costs is not treated as an actual or constructive contribution to the plan subject_to sec_404 and the allowance of the deduction is governed instead by sec_162 to the extent the costs are ordinary and necessary expenses_incurred by petitioner in connection with the plan sec_162 allows for a deduction if the expense was ordinary and necessary paid_or_incurred during the taxable_year in carrying on the taxpayer's trade_or_business see sec_162 290_us_111 ordinary is determined by time place and circumstance the kind of transaction out of which the obligation arose and its normalcy in continued expenses if the employer then pays the expenses directly a deduction could be a double dip respondent maintains since the expenses at issue were paid directly by the employer they are not provided for by contributions under the plan within the meaning of sec_1_404_a_-3 as a result the issue in this case is whether the expense for the prudential litigation was an ordinary_and_necessary_expense for the retirement_plan and therefore deductible under sec_162 the particular business are controlling see 308_us_488 necessary connotes a sense that the expense 1s appropriate and helpful rather than absolutely essential see welch v helvering supra pincite petitioner maintained the plan as compensation_for its employees and the plan lost money due to prudential's alleged misconduct we are convinced petitioner's funding of the litigation costs to the extent allocable to the plan was both ordinary and necessary to petitioner's trade_or_business petitioner has satisfied the sec_162 requirements as to the portion of litigation costs allocable to the plan set forth below respondent argues erroneously that sec_1_404_a_-3 income_tax regs allows deduction only of expenses that are of a recurring nature related to administration of the plan citing revrul_86_142 1986_2_cb_60 respondent argues the litigation costs are non-recurring expenses and therefore not deductible in that revenue_ruling the issue was whether the employer could deduct amounts paid into a pension_trust by an employer to reimburse the trustee for broker’s fees paid_by the trust in holding the broker’s fees were not deductible the commissioner reasoned brokers commissions are not recurring administrative or overhead expenses such as trustee or actuary fees incurred in connection with the maintenance of the trust or plan see revrul_86_142 1986_2_cb_61 respondent misconstrues the regulation to restate sec_1_404_a_-3 income_tax regs is a clarification of whether and in what circumstances payment by an employer of plan expenses is a contribution the deduction of which is limited by sec_404 it further clarifies that sec_162 governs the deduction of any payments falling outside the reach of sec_404 in the circumstances described in sec_1_404_a_-3 income_tax regs sec_404 does not limit or restrict expenses that are otherwise deductible under sec_162 there is no requirement under sec_162 that the expense be recurring in nature or related solely to administration and in fact a payment may be a one-time occurrence and still be ordinary and necessary see 320_us_467 welch v helvering supra pincite to the extent respondent relies on revrul_86_142 1986_2_cb_60 we disagree with the reasoning therein and decline to adopt that reasoning see 86_tc_243 revenue_ruling is not binding on this court respondent does not argue the regulation is ambiguous or that any particular notwithstanding our holding herein we do not believe the result reached in revrul_86_142 1986_2_cb_60 would change because broker's commissions incurred in connection with the acquisition of securities must be capitalized see 305_us_79 sec_1_263_a_-2 income_tax regs respondent has not raised the issue of whether the litigation costs at issue here were capital expenses and we express no opinion in this regard canon of construction should be applied ’ see 83_tc_943 where administrative regulations are ambiguous the rules of statutory construction will apply see also 1a sands statutes and statutory construction sec dollar_figure in any case we need only resort to one cardinal canon here as the regulation clearly and unambiguously provides any expenses_incurred by an employer in connection with a plan are deductible under sec_162 as long as they are ordinary and necessary and are not provided for by contributions under the plan we presume that the treasury the drafter of the regulation said what it means and means what it said see 503_us_249 for a discussion of the cardinal canon we do not read the phrase such as trustee's and actuary's fees as restricting the breadth of any expenses but rather as being illustrative in nature ’ having decided petitioner may deduct the litigation costs allocable to the plan we decide which portion is so allocable petitioner paid dollar_figure in litigation costs in connection with a case involving four separate claimants to wit sklar 2for example respondent does not argue the doctrine_of ejusdem generis to support his position that only expenses of the same type as trustee's and actuary's fees may be deducted the term such as is defined as for example see webster's ii new riverside university dictionary greenstein scheer and the plan the claims of sklar greenstein and scheer accounted for percent of the recovery in this case and a portion of the legal expenses_incurred in was allocable to their claims to the extent petitioner paid any portion of the litigation costs allocable to sklar greenstein or scheer petitioner paid the expenses of other taxpayers and such expenses were not incurred in connection with the plan petitioner paid its own expenses only to the extent that the litigation costs were allocable to the plan see george r 82_tc_686 rejecting respondent's claim that an employer's payment of a plan-related expense was the payment of another's expense the claimants allocated the settlement proceeds and remaining unpaid legal fees in accordance with a collection factor neither party has suggested that this allocation was disproportionate or improper and we find the allocation percentages reasonable of the dollar_figure in litigation costs incurred in percent the plan's collection factor or dollar_figure is allocable to petitioner and the remaining dollar_figure is allocable to sklar greenstein and scheer we hold petitioner may deduct the dollar_figure allocable to the plan the remaining dollar_figure in litigation costs paid dollar_figure- dollar_figure is allocable to sklar greenstein and scheer this stipulated record contains no evidence from which we can find -- - that petitioner's payment of litigation costs related to these individuals was ordinary and necessary to petitioner's business or was made by petitioner in connection with the plan to the contrary the only evidence regarding petitioner's motive for paying the litigation costs is that all claimants lacked the necessary funds this motive was not proximately related to the plan or to petitioner's trade_or_business and the expense was neither ordinary nor necessary we sustain respondent's determination to the extent of dollar_figure respondent determined petitioner is liable for the accuracy-related_penalty under sec_6662 and b for the year in issue that section imposes a penalty equal to percent of the portion of an underpayment that is attributable to among other things negligence petitioner will avoid this penalty if the record shows that it was not negligent ie it made a reasonable attempt to comply with the provisions of the internal_revenue_code and it was not careless reckless or in intentional disregard of rules or regulations see sec_6662 c 942_f2d_444 7th cir affg 94_tc_96 drum v commissioner tcmemo_1994_433 affd without published opinion 61_f3d_910 9th cir negligence connotes a lack of due care or a failure to do what a reasonable and prudent person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 the accuracy-related_penalty of sec_6662 is not applicable to any portion of an underpayment to the extent that an individual has reasonable_cause for that portion and acts in good_faith with respect thereto see sec_6664 such a determination is made by taking into account all facts and circumstances including whether the taxpayer relied on a professional tax adviser see sec_1_6664-4 income_tax regs reliance on the advice of a tax professional is a defense to the accuracy- related penalty when the taxpayer establishes the adviser had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see ellwest stereo theatres of memphis inc v commissioner tcmemo_1995_610 on this stipulated record we conclude petitioner is liable for the accuracy related penalty petitioner conceded several items in the notice_of_deficiency and as to the conceded items there is no evidence that reasonable_cause existed or that petitioner was not negligent as to the deduction for the litigation costs attributable to the individual claimants no reasonable_cause existed and there is no evidence petitioner was not negligent while the parties stipulated mr bailin's clients relied upon him to properly prepare their returns the parties also stipulated bailin and petitioner never discussed the issue and that they assumed the litigation costs were deductible on this record we conclude the elements for reasonable reliance on a tax adviser are not satisfied we hold petitioner is liable for the penalty for negligence on the entire deficiency resulting from the rule computation in reaching our holdings herein we have considered each argument made by the parties and to the extent not discussed above find those arguments to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
